79 F.3d 1152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Avelina Ehoy ARIQUEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70810.
United States Court of Appeals, Ninth Circuit.
Submitted March 15, 1996.*Decided March 19, 1996.

1
Before:  HALL and BRUNETTI, Circuit Judges, and WEINER,** District Judge.


2
MEMORANDUM***


3
We review for abuse of discretion the Board of Immigration Appeals' ("Board") denials of applications for suspension of deportation.  Bu Roe v. INS, 771 F.2d 1328, 1333 (9th Cir.1985).   We do not review the immigration judge's conclusions.  Charlesworth v. INS, 966 F.2d 1323, 1325 (9th Cir.1992).


4
The Board did not abuse its discretion in denying Ariquez's petition for failure to establish extreme hardship.  See Ramirez-Durazo v. INS, 794 F.2d 491, 498 (9th Cir.1986).   Economic hardship by itself does not constitute extreme hardship.   Id.  While her community ties in the United States are relevant, her extended family and house in the Philippines support the Board's conclusion that Ariquez failed to present the "unique extenuating circumstances" that demonstrate extreme hardship.  Id. at 499.


5
The petition for review is denied, and the decision of the Board of Immigration Appeals is affirmed.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3